United States Court of Appeals
                     For the First Circuit

No. 15-1239

   UNITED STATES OF AMERICA AND COMMONWEALTH OF MASSACHUSETTS,
                   EX REL. MICHAEL A. WILLETTE,

                      Plaintiff, Appellant,

                               v.

              UNIVERSITY OF MASSACHUSETTS, WORCESTER
        a/k/a UNIVERSITY OF MASSACHUSETTS MEDICAL SCHOOL,

                      Defendant, Appellee.

              ESTATE OF LEO VILLANI AND JOHN DOES,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS
         [Hon. Timothy S. Hillman, U.S. District Judge]


                             Before

                      Barron, Circuit Judge,
                   Souter,* Associate Justice,
                    and Selya, Circuit Judge.


     Allyson H. Cohen for appellant.
     Daniel   Meron,    Special   Assistant   Attorney   General,
Commonwealth of Massachusetts, with whom Latham & Watkins LLP was
on brief, for appellee.

_________
    *Hon. David H. Souter, Associate Justice (Ret.) of the Supreme
Court of the United States, sitting by designation.
January 27, 2016
            SELYA, Circuit Judge.         This appeal raises two distinct

but loosely connected issues.          The first involves the question of

whether the University of Massachusetts Medical School (UMMS) is

a state agency, not a "person," and therefore exempt from suit by

private parties under the False Claims Act (FCA), 31 U.S.C. §§

3729-3733, and its Massachusetts counterpart, Mass. Gen. Laws ch.

12, §§ 5A-5O.      The second involves the operation and effect of

Federal Rule of Civil Procedure 54(b).

            With respect to the first question, we settle upon the

appropriate test (a matter of first impression in this circuit),

conclude that UMMS is an arm of the state, and hold that the

district court did not err in dismissing the relator's claims

against it.   With respect to the second question, we conclude that

Rule 54(b) must be construed strictly.              As a result, we dismiss

the   relator's    attempt   to   raise    on   appeal   issues    not   fairly

presented in the district court's Rule 54(b) certificate.                   The

tale follows.

I.    BACKGROUND

            Plaintiff-appellant Michael A. Willette (the relator)

toiled at UMMS for roughly fourteen years beginning in 2000.

Specifically, he worked for the Center for Health Care Financing

(CHCF).    One of CHCF's chief tasks is the recovery of funds from

third parties (such as private insurers or the estates of deceased

beneficiaries)     in   order     to    reimburse    Medicaid     expenditures


                                       - 3 -
previously made by the Commonwealth of Massachusetts and the

federal government.

            CHCF is an office within a division of UMMS known as

"Commonwealth Medicine."          Neither CHCF nor "Commonwealth Medicine"

is separately incorporated.

            Leo Villani also worked at CHCF.            Villani died in 2013,

and the relator was appointed as his personal representative.                    In

reviewing estate documents, the relator discovered that Villani

had contrived a scheme to divert funds collected by CHCF to his

own behoof, siphoning off nearly $4,000,000 before his death.                    In

a series of meetings, the relator shared the details of Villani's

fraud with his superiors.          The relator claims that UMMS officials

thereafter retaliated against him by excluding him from a meeting,

denying him access to his work computer and departmental software

while     the     scheme    was    being       investigated,   and       "verbally

demean[ing]" him.

            In time, the relator repaired to the federal district

court.     He sued UMMS and Villani's estate in a qui tam action

alleging    (as    pertinent      here)    violations   of   the   FCA    and   its

Massachusetts counterpart.          The relator's complaint was originally

filed under seal, and he amended it twice before the United States

and     Massachusetts      declined       to   intervene.      See   31     U.S.C.

§ 3730(b)(4)(B); Mass. Gen. Laws ch. 12, § 5C(4)(ii).




                                      - 4 -
           When the case was taken out from under seal, the second

amended complaint was served.      UMMS moved to dismiss for lack of

subject matter jurisdiction and failure to state a claim.             See

Fed. R. Civ. P. 12(b)(1), (6).    As part of his opposition to UMMS's

motion, the relator cross-moved for leave to file a third amended

complaint, seeking to add as defendants "Commonwealth Medicine"

and a plethora of individuals (all employees or former employees

of UMMS, "Commonwealth Medicine," or CHCF, sued in their individual

capacities).

           After a hearing, the district court (addressing the

second   amended   complaint)   dismissed   the   relator's   FCA   claims

against UMMS.      The court's dispositive consideration was the

bedrock proposition, established by the Supreme Court in Vermont

Agency of Natural Resources v. United States ex rel. Stevens, 529

U.S. 765, 787-88 (2000), that states cannot be sued in a private

action under the FCA.    See United States ex rel. Willette v. Univ.

of Mass., 80 F. Supp. 3d 296, 299-302 (D. Mass. 2015).         The court

embraced the corollary proposition that whether an entity is a

"state" should be determined by reference to the Eleventh Amendment

arm-of-the-state test.    See id. at 299.     It went on to hold that

this same reasoning dictated the outcome of the relator's claims

against UMMS under the Massachusetts counterpart to the FCA.1          See


     1 On appeal, the relator does not challenge the district
court's conclusion that the FCA and its Massachusetts counterpart


                                 - 5 -
id. at 299 n.4 (citing Scannell v. Attorney Gen., 872 N.E.2d 1136,

1138 n.4 (Mass. App. Ct. 2007)).         Finally, the court denied the

relator's motion for leave to file a third amended complaint,

concluding for a variety of reasons that the proffered complaint

would be futile.    See id. at 302-04.

            The relator filed a notice of appeal.         The notice of

appeal was premature because the case was still pending against

the Villani estate in the district court.         We nevertheless held

the appeal in abeyance while the relator sought and received

partial final judgment from the district court.       See Fed. R. Civ.

P. 54(b).    Based on the district court's Rule 54(b) certificate,

the relator's appeal proceeded.

II.   ANALYSIS

            In this venue, the relator seeks review of both the

determination that UMMS is not amenable to suit under the FCA and

the denial of leave to amend. We discuss these rulings separately.

                     A.   The Claims Against UMMS.

            The   relator's   principal    asseveration   is   that   the

district court erred in determining that UMMS is a state agency

and, thus, exempt from the FCA.           This asseveration raises an

antecedent question of first impression in this circuit about the




are congruent in this respect. For that reason, we say nothing
further about Massachusetts's version of the FCA.


                                 - 6 -
appropriate test for determining whether an entity is a state

agency for FCA purposes.

          Some   background   is    helpful.    The   FCA   subjects   to

liability "any person" who submits a false claim to the government

"for payment or approval." 31 U.S.C. § 3729(a)(1)(A). The statute

itself does not define the term "person."      In Stevens, the Supreme

Court filled this void: it applied the "longstanding interpretive

presumption that 'person' does not include the sovereign," 529

U.S. at 780, and concluded that states are not subject to liability

in actions brought by private parties under the FCA, id. at 787-

88. In its analysis, the Court emphasized the "virtual coincidence

of scope" between the question of "whether States can be sued"

under the FCA and the question of "whether unconsenting States can

be sued" in the Eleventh Amendment context.      Id. at 779-80.

          Though the Court did not explain how to determine whether

an entity is a state agency for FCA purposes, the correspondence

the Court identified has led every circuit that has confronted the

question to conclude that the FCA context requires the same test

as that used for determining whether an entity is an arm of the

state entitled to share in Eleventh Amendment immunity. See, e.g.,

Kreipke v. Wayne State Univ., 807 F.3d 768, 775 (6th Cir. 2015);

United States ex rel. Lesinski v. S. Fla. Water Mgmt. Dist., 739

F.3d 598, 601-02 (11th Cir.), cert. denied, 134 S. Ct. 2312 (2014);

United States ex rel. Oberg v. Ky. Higher Educ. Student Loan Corp.,


                                   - 7 -
681 F.3d 575, 579-80 (4th Cir. 2012); Stoner v. Santa Clara Cty.

Office of Educ., 502 F.3d 1116, 1121-22 (9th Cir. 2007); United

States ex rel. Sikkenga v. Regence BlueCross BlueShield of Utah,

472 F.3d 702, 718 (10th Cir. 2006); United States ex rel. Adrian

v. Regents of the Univ. of Cal., 363 F.3d 398, 401-02 (5th Cir.

2004).   We join this unbroken precedential chain and today hold,

as did the court below, see Willette, 80 F. Supp. 3d at 299, that

the appropriate test under the FCA for actions brought by private

parties is identical to the one we have employed in determining

whether an entity is an arm of the state for Eleventh Amendment

purposes.

            It remains, of course, for us to apply this holding.2

We previously have articulated a two-part test for arm-of-the-

state status.   First, we determine if "the state has indicated an

intention — either explicitly by statute or implicitly through the

structure of the entity — that the entity share the state's

sovereign immunity."    Redondo Constr. Corp. v. P.R. Highway &

Transp. Auth., 357 F.3d 124, 126 (1st Cir. 2004).   In the absence

of an explicit statement, an analysis of the entity's structure




    2 The relator concedes the applicability of the arm-of-the-
state test to all of his FCA claims, including the retaliation
claim. Consequently, we assume, without deciding, that 31 U.S.C.
§ 3730(h) does not encompass suits against arms of the state. But
see United States ex rel. King v. Univ. of Tex. Health Sci. Ctr.-
Hous., 544 F. App'x 490, 498-99 (5th Cir. 2013) (per curiam).


                               - 8 -
requires a wide-ranging survey of the entity's relationship with

the state.

             While this survey is not controlled by a mechanical

checklist of pertinent factors, the case law offers important

clues.    See, e.g., Hess v. Port Auth. Trans-Hudson Corp., 513 U.S.

30, 44-46 (1994); Lake Country Estates, Inc. v. Tahoe Reg'l

Planning Agency, 440 U.S. 391, 401-02 (1979); Fresenius Med. Care

Cardiovascular Res., Inc. v. P.R. & the Caribbean Cardiovascular

Ctr. Corp., 322 F.3d 56, 68 (1st Cir. 2003); Metcalf & Eddy, Inc.

v. P.R. Aqueduct & Sewer Auth., 991 F.2d 935, 939-40 (1st Cir.

1993).   Synthesizing these clues, we note that (as pertinent here)

the factors include such things as the degree of state control

over the entity, the way in which the entity is described and

treated by its enabling legislation and other state statutes, how

state courts have viewed the entity, the functions performed by

the entity, and whether the entity is separately incorporated.

See Fresenius, 322 F.3d at 62 nn.5-6, 65 n.7.

             If this structural analysis is conclusive, our inquiry

ends.    See id. at 68.   If, however, this analysis is inconclusive,

"the court must proceed to the second stage and consider whether

the state's treasury would be at risk in the event of an adverse

judgment."    Redondo Constr., 357 F.3d at 126.

             We review a district court's application of the arm-of-

the-state test de novo.     See Fresenius, 322 F.3d at 60.   A party


                                 - 9 -
claiming sovereign status bears the burden of demonstrating that

it is an arm of the state.   See id. at 61; Wojcik v. Mass. State

Lottery Comm'n, 300 F.3d 92, 99 (1st Cir. 2002).        These same

principles attach in the FCA milieu.   We review de novo a district

court's determination that an entity is a state agency and, thus,

not a "person" within the purview of the FCA; and an entity

claiming such status bears the burden of demonstrating that it is

exempt under the FCA.

          As a general matter, public universities "usually are

considered arms of the state."    13 Charles Alan Wright et al.,

Federal Practice & Procedure § 3524.2, at 325-26 (3d ed. 2008);

see id. at 326 n.42 (collecting cases).      This conclusion flows

naturally from "[t]he distinctive, public-oriented role that a

state university typically plays in its state's higher education

landscape."   Irizarry-Mora v. Univ. of P.R., 647 F.3d 9, 14 (1st

Cir. 2011). While arm-of-the-state status is ultimately a question

of federal law, "that federal question can be answered only after

considering the provisions of state law that define the agency's

character."   Regents of the Univ. of Cal. v. Doe, 519 U.S. 425,

429 n.5 (1997).    As we explain below, the statutory framework

crafted by the Massachusetts legislature lends itself to the

conclusion that the University of Massachusetts (the University),

and thus UMMS, is an arm of the state.




                              - 10 -
           To begin, the University is not separately incorporated

but, rather, is simply "a public institution of higher learning

within the system of public higher education."         Mass. Gen. Laws

ch. 75, § 1.      This public institution has several campuses,

including "a medical school to be known as the University of

Massachusetts medical school."    Id. § 34.     The overarching purpose

of the University is "to provide, without discrimination, public

service, research, and education programs."           Id. § 2.     Every

feature of the statutory framework is conducive to a finding that

both the University and UMMS are arms of the state.

           So, too, the elaborate system of state controls over

both the University and UMMS strongly indicates arm-of-the-state

status.   The university system is governed by a board of trustees

with   nineteen   voting   members,   sixteen    of   whom   are   direct

gubernatorial appointees.    See id. § 1A.    The governor chooses the

board's chair from among these trustees, and the chair serves in

that capacity at the governor's pleasure.         See id.    One of the

remaining three members is the state's secretary of education (or

the secretary's designee), see id. — and the governor appoints the

secretary of education, who serves ex officio at the governor's

pleasure, see id. ch. 6A, §§ 2-3.     The last two members are elected

student representatives.    See id. ch. 75, § 1A.      This substantial

level of control is probative of arm-of-the-state status.            See

Fresenius, 322 F.3d at 68.


                                - 11 -
           Arm-of-the-state status is also heralded by the state's

close supervision over the University's budget.              The board of

trustees prepares an annual budget estimate, which is submitted

for review by both the secretary of education and the state's board

of higher education.3       See Mass. Gen. Laws ch. 75, § 1A.       After a

budget is approved through that state-centric process, the state

auditor is responsible for checking University accounts.            See id.

§ 6.    Although UMMS's annual budget is reported by the trustees

separately from other parts of the University "[i]n order to

provide for the maximum allowable degree of fiscal independence,"

id. § 36, that reporting must comply with all budgetary statutes

applicable to "state agenc[ies]," id. ch. 29, §§ 3-4.

           The   relator,    alluding   only   to   a   newspaper   article,

suggests that UMMS's faculty is not paid primarily with taxpayer

money and that state appropriations amount to only a small fraction

of UMMS's gross revenue.         Nothing in the record supports this

assertion; and in any event, the assertion does little to aid the

relator.   The University's enabling act provides that the state




    3 The board of higher education is itself a creature of state
statute. See Mass. Gen. Laws ch. 15A, § 1. Ten of the board's
thirteen members are appointed by the governor (including, ex
officio, the secretary of education or her designee), see id. § 4,
and the board exercises a range of supervisory powers over the
University, see id. § 9. The board is also charged with making
proposals for approval by the secretary of education or the
legislature relating to public higher education. See id.



                                  - 12 -
"shall annually appropriate such sums as it deems necessary for

the   maintenance,     operation    and   support   of    the    university,"

including UMMS.      Id. ch. 75, § 8.          Nor does anything in the

statutory scheme indicate that the Commonwealth is not responsible

for the debts and obligations of UMMS, see Fresenius, 322 F.3d at

69; to the contrary, the Commonwealth provides a mechanism for

providing funds to satisfy judgments or settlements for which UMMS

is responsible, see 815 Mass. Code Regs. 5.01-.11.              Finally, UMMS

lacks the authority to issue bonds.          See McNamara v. Honeyman, 546

N.E.2d 139, 142 (Mass. 1989); see also Irizarry-Mora, 647 F.3d at

15-16   (identifying    authority    to   issue   bonds   as    an   important

indicator pointing away from immunity).

           The University, and with it UMMS, is also subject to

substantial state supervision in carrying out its educational

mission.   Mission statements for each campus in the university

system, admission standards, proposed instructional programs, and

the University's five-year master plan must be submitted for

approval by the secretary of education, the board of higher

education, or both. See Mass. Gen. Laws ch. 75, § 1A. All property

owned by the University is considered state property.                 See id.

§ 12.   While the University's board of trustees is empowered to

lease or convey state land for limited purposes, see id. §§ 25-

26, any such transactions are subject to approval by the governor

and the board of higher education, see id. § 27.          Last — but surely


                                    - 13 -
not least — University employees (including employees of UMMS) are

designated as "employees of the commonwealth."               Id. § 14.

             This overwhelming statutory evidence is matched by the

treatment      that    the    University   and    its     medical    school     have

consistently     received      from    state    courts.      The    Massachusetts

Supreme Judicial Court (SJC) has stated in no uncertain terms that

"the University of Massachusetts and the Commonwealth are 'one and

the same party, namely the Commonwealth of Massachusetts.'"                     Wong

v. Univ. of Mass., 777 N.E.2d 161, 163 n.3 (Mass. 2002) (quoting

Hannigan v. New Gamma-Delta Chapter of Kappa Sigma Frat., Inc.,

327   N.E.2d    882,    883   (Mass.   1975)).      Similarly,      the   SJC    (in

addressing a suit against a UMMS employee) declared that "the

university is an agency of the Commonwealth and thus is a public

employer."      McNamara, 546 N.E.2d at 142 (citing, inter alia, the

state's control over UMMS's finances and appropriations, UMMS's

inability to issue bonds, and its inability to sue or be sued in

its own name).         Though perhaps less telling, it is also worth

noting   that     federal      district    courts    in    Massachusetts        have

uniformly determined that UMMS and its affiliated programs are

arms of the state.       See, e.g., McGee v. UMass Correctional Health,

No. 09-40120, 2010 WL 3464282, at *2-4 (D. Mass. Sept. 1, 2010);

Jaundoo v. Clarke, 690 F. Supp. 2d 20, 29 (D. Mass. 2010); Ali v.

Univ. of Mass. Med. Ctr., 140 F. Supp. 2d 107, 110 (D. Mass. 2001);

Neo Gen Screening, Inc. v. New Engl. Newborn Screening Program,


                                       - 14 -
No. 98-10394, 1998 WL 35278283, at *1-3 (D. Mass. Dec. 3, 1998),

aff'd, 187 F.3d 24 (1st Cir. 1999).

            The functions assigned to UMMS reinforce the idea of

arm-of-the-state status.       UMMS — like the University as a whole —

exists to further the critically important governmental objective

of providing higher education to the people of Massachusetts.           See

Mass. Gen. Laws ch. 75, § 2; Irizarry-Mora, 647 F.3d at 14.

            This compendium of considerations points unerringly to

the conclusion that UMMS is structured as an arm of the state and,

thus, is not a "person" subject to suit under the FCA.              For FCA

purposes, UMMS and the state are indistinguishable.

            The relator balks at this conclusion, advancing four

additional arguments.      Without exception, these arguments lack

force.

            First, the relator asserts that UMMS is not a state

agency because a Massachusetts law passed in 1997, 1997 Mass. Acts

854, "separated out [UMMS] as its own distinct legal entity." This

assertion    elevates   hope    over   reason:   the   1997   law    merely

"separate[s] the operations, assets, liabilities and obligations

of the existing clinical division" of UMMS "from the commonwealth"

and creates a nonprofit corporation to house this spinoff.              Id.

at 855.     As the law's definitional section makes clear, the

"clinical division" consists only of "the clinical components of

the   University   of    Massachusetts     Worcester,    including      the


                                  - 15 -
University of Massachusetts medical school teaching hospital, the

University of Massachusetts medical school group practice, and

ancillary support and operating services."            Id. at 856.     Given

this definition, CHCF is manifestly not part of the medical

school's   clinical    division;    and     nothing   in   the   legislation

supports the notion that the entire medical school operation was

somehow detached from the state.            Indeed, the law specifically

mentions the need "for the university to maintain its medical

school," id. at 855, and describes the newly created corporation

as "support[ing] the commonwealth's medical school," id.

           Second, the relator argues that "Commonwealth Medicine"

and CHCF should be carved out of UMMS and treated differently than

other parts of the University.       This argument is premised, in the

relator's words, on the theory that "Commonwealth Medicine" and

CHCF are "for-profit" operations.            But the mere fact that a

governmental agency generates revenue for the state does not

deprive the agency of arm-of-the-state status.             See Wojcik, 300

F.3d at 99-100.       The argument is especially unconvincing here

because these collection efforts are at least in part mandated by

statute.   See 42 U.S.C. § 1396a(a)(25)(A).

           Third, the relator contends that independence should be

inferred from the fact that some of CHCF's activities are carried

out pursuant to an interagency service agreement (ISA) between

UMMS and the state's Executive Office of Health and Human Services


                                   - 16 -
(EOHHS).       This contention rests on a faulty understanding of the

import of the ISA.         Under Massachusetts law, ISAs exist to enable

one governmental unit to provide funding in exchange for services

rendered by another governmental unit.               See, e.g., 815 Mass. Code

Regs. 6.02 ("The ISA is a contract between two state departments

that       documents    the   terms   and       conditions    of   their   business

relationship.").         The contract between UMMS and EOHHS is of this

genre: it merely delineates the relationship between two state

departments.4          So viewed, the existence of the ISA strengthens,

rather than weakens, the conclusion that UMMS is an arm of the

state.

               Finally, the relator posits that this case is analogous

to Sikkenga, in which the Tenth Circuit concluded that a laboratory

affiliated with the University of Utah was not entitled to arm-

of-the-state status.          See 472 F.3d at 722.             But this case and

Sikkenga are not fair congeners.                   There, the laboratory was

separately      incorporated     under      a    general     business   corporation

statute, id. at 718-19; could sue and be sued in its own name, id.

at 719; and entered into contracts with state agencies that were




       4
      To be sure, statutory authorization exists for ISAs between
municipalities. See Mass. Gen. Laws ch. 40, § 4A. Though the
relator is correct in positing that municipalities may be subject
to FCA liability, see, e.g., Cook County v. United States ex rel.
Chandler, 538 U.S. 119, 122 (2003), that is of no consequence here:
the ISA on which the relator relies does not involve any
municipality.


                                      - 17 -
essentially    "commercial   contracts,"    id.   at   720.   Though   the

University of Utah was involved in the laboratory's governance,

the ties that bound them together arose "as an incidence of

ownership" and were found to be "several degrees removed from the

direct relationship" present between the university and the state.

Id.   When all was said and done, the laboratory possessed a level

of independence appropriate to an entity designed "to enter the

private sector and compete as a commercial entity."           Id. at 721.

That is not remotely comparable to the situation here.

             To say more about this aspect of the matter would be

pointless.     In this case, a structural analysis of the pertinent

factors is altogether conclusive.         That analysis shows that UMMS

is an arm of the state.5     We hold, therefore, that UMMS is not a

"person" subject to suit under the FCA.           It follows inexorably

that the district court did not err in dismissing the relator's

second amended complaint against UMMS.6


      5The district court went further: it proceeded to the second
step of the analysis. See Willette, 80 F. Supp. 3d at 301. But
where, as here, the arm-of-the-state inquiry is conclusively
answered at the first step of the analysis, it is not necessary to
proceed to the second step. See Fresenius, 322 F.3d at 68. We
see no reason to do so in this case.

      6Although this conclusion makes a full assessment of the
relator's claims unnecessary, we note that the relator does not
appear to have identified a single instance in which a false claim
was submitted for approval or payment.       Nor has the relator
provided any other details from which a court could permit
discovery on the putative FCA claims. Consequently, we doubt that
the relator could satisfy the particularity standard required by


                                 - 18 -
                       B.   Leave to Amend.

          This brings us to the relator's attempt to appeal the

district court's denial of his motion for leave to file a third

amended complaint.   At the threshold an obstacle looms.     Federal

courts are courts of limited jurisdiction.    They cannot act in the

absence of subject matter jurisdiction, and they have a sua sponte

duty to confirm the existence of jurisdiction in the face of

apparent jurisdictional defects.   See United States v. Horn, 29

F.3d 754, 767 (1st Cir. 1994).

          The touchstone of federal appellate jurisdiction is 28

U.S.C. § 1291, which confers appellate jurisdiction over "all final

decisions of the district courts of the United States."     A final

decision is one that "disposes of all claims against all parties,"

Bos. Prop. Exch. Transfer Co. v. Iantosca, 720 F.3d 1, 6 (1st Cir.

2013), and there has been no final decision in this case.7     After

all, the case was still pending in the district court with respect

to the relator's claims against Villani's estate both when the




Federal Rule of Civil Procedure 9(b) and our cases applying that
standard under the FCA. See, e.g., United States ex rel. Rost v.
Pfizer, Inc., 507 F.3d 720, 731-33 (1st Cir. 2007).

     7 It is hornbook law that the denial of a motion to amend is
not a "final decision" within the meaning of section 1291. See,
e.g., Bridges v. Dep't of Md. State Police, 441 F.3d 197, 206 (4th
Cir. 2006); Soliday v. Miami County, 55 F.3d 1158, 1165 (6th Cir.
1995). Such orders are only reviewable after a final judgment in
the case has been entered. See Caldwell v. Moore, 968 F.2d 595,
598 (6th Cir. 1992).


                              - 19 -
appeal was taken and when the Rule 54(b) certificate was issued.

For that matter, the litigation still continues in the district

court in connection with the relator's claimed entitlement to a

share of the money recovered in the course of the investigation

into      Villani's    embezzlement.        Thus,    we   have   no   appellate

jurisdiction through the normal operation of section 1291.

               The failure to satisfy the requirements of section 1291

is       not   necessarily   fatal     to   the     existence    of   appellate

jurisdiction.         Federal Rule of Civil Procedure 54(b) provides a

mechanism for immediate appellate review even if some claims are

still pending in the district court.8

               In the case at hand, the relator successfully applied

for a Rule 54(b) certificate.           By means of that certificate, he

secured appellate jurisdiction over the dismissal of his claims


     8   Rule 54(b) provides in relevant part:

         When an action presents more than one claim for relief
         — whether as a claim, counterclaim, crossclaim, or
         third-party claim — or when multiple parties are
         involved, the court may direct entry of a final judgment
         as to one or more, but fewer than all, claims or parties
         only if the court expressly determines that there is no
         just reason for delay.

The sufficiency of a Rule 54(b) certificate "implicates the
existence vel non of appellate jurisdiction." Maldonado-Denis v.
Castillo-Rodriguez, 23 F.3d 576, 580 (1st Cir. 1994).       As our
treatment of the arm-of-the-state question implies, we are fully
satisfied with the district court's application of the factors
outlined in Spiegel v. Trustees of Tufts College, 843 F.2d 38, 42-
43 (1st Cir. 1988), and with its "no just reason for delay"
determination.


                                     - 20 -
against UMMS.   That certificate, however, did not encompass the

motion to amend.   Nor was this an oversight on the part of the

district court; as the court wrote in issuing the certificate, the

relator sought only "separate and final judgment on the dismissal

of claims against UMMS, not the Court's denial of [his] cross-

motion to amend the complaint."        The court gave the relator

precisely what he had requested, and what he requested did not

include the denial of the motion to amend.

          Rule 54(b) creates an exception to the requirement of an

all-encompassing final judgment, and we have long emphasized that

a Rule 54(b) certificate must be granted sparingly in order to

avoid upsetting the "long-settled and prudential policy against

the scattershot disposition of litigation."    Spiegel v. Trs. of

Tufts Coll., 843 F.2d 38, 42 (1st Cir. 1988). On appellate review,

such a certificate should not be expanded beyond its four corners;

by its terms, the certificate here limited the scope of the partial

final judgment to the dismissal of the relator's claims against

UMMS.   It did not authorize an immediate appeal of the denial of

the relator's motion for leave to file a third amended complaint.

This is of decretory significance because the main purpose of that

motion was an attempt to add an array of individual defendants.

In these circumstances, we lack appellate jurisdiction over the

denial of leave to amend to add these new defendants.     The Rule

54(b) certificate simply did not include that decision within the


                              - 21 -
four corners of the partial final judgment allowed by the district

court.9

            It makes no difference that the parties would like us to

decide, here and now, the supportability of the denial of the

motion for leave to amend.     "Parties cannot confer subject matter

jurisdiction on either a trial or an appellate court by indolence,

oversight, acquiescence, or consent."      Horn, 29 F.3d at 768.

            We add a coda.     The proposed third amended complaint

also purposed to add "Commonwealth Medicine" as a defendant.         But

even if the Rule 54(b) certificate can be stretched to encompass

the district court's refusal to allow this particular amendment,

cf. Soliday v. Miami County, 55 F.3d 1158, 1165 (6th Cir. 1995)

(assessing denial of leave to amend with respect to a party against

whom final judgment had entered), that would not get the relator

very far.

            The   district   court   pointed   out   that   "Commonwealth

Medicine" is an "unincorporated subdivision[] of UMMS" and, thus,


     9 There is an open question about whether denial of a motion
to amend a complaint can ever be certified under Rule 54(b).
Compare Bridges, 441 F.3d at 207 (stating that "Rule 54(b) does
not provide the parties or the district court with the authority
to convert an order denying a motion to amend or denying
reconsideration of that motion into an order that 'adjudicates
fewer than all the claims or the rights and liabilities of fewer
than all the parties,' as required by Rule 54(b)"), with Encoder
Commc'ns, Inc. v. Telegen, Inc., 654 F.2d 198, 202 (2d Cir. 1981)
(noting that denial of leave to amend was certified as immediately
appealable, but that the affected party had not timely appealed).
We take no view on this issue.


                                 - 22 -
not separately subject to suit.        Willette, 80 F. Supp. 3d at 302.

Seen in this light, an amendment adding "Commonwealth Medicine"

would be futile.     See United States v. ITT Blackburn Co., 824 F.2d

628, 631 (8th Cir. 1987) (explaining that "an unincorporated

division cannot be sued or indicted, as it is not a legal entity").

III.    CONCLUSION

            We need go no further. For the reasons elucidated above,

we affirm the district court's dismissal of the claims against

UMMS.     We dismiss the relator's attempt to appeal the district

court's    denial    of   leave   to   amend   for   want   of   appellate

jurisdiction.    Costs shall be taxed in favor of UMMS.



So Ordered.




                                  - 23 -